TYSON, Judge.
Dell Fitzgerald McClinton appeals from the denial of his petition seeking post-conviction relief, pursuant to the provisions of Rule 20.2, A.R.Crim.P.Temp.
The appellant avers that on October 26, 1988, he was convicted and sentenced to 10 years’ imprisonment in one count of the indictment.
The district attorney filed a motion seeking judgment on the pleadings, showing that the appellant’s trafficking in cocaine conviction was based upon a guilty plea and that, pursuant to the provisions of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), and Carter v. State, 291 Ala. 83, 277 So.2d 896 (1973) (with reference to range of punishment) an intelligent and understanding plea of guilty was entered in this cause.
The attorney general has filed a motion to remand this cause to the trial court to amend its order denying the petition in question, inasmuch as the order of the trial judge simply states that the petitioner is precluded from seeking relief under Rule 20 “based upon the preclusion provisions of Rule 20.2; that the preclusion provisions of Rule 20.2 are the sole basis for the denial of the petition.”
In view of the attorney general’s motion, this cause is remanded to the circuit court to specify which preclusion provisions of Rule 20.2, A.R.Crim.P.Temp., apply in this particular cause.
For the reasons shown, this cause is remanded with directions for the trial court to amend its order of May 17, 1990, denying relief in this cause.
REMANDED WITH DIRECTIONS.
All the Judges concur.